Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings were received on February 20, 2020.  These drawings are acceptable.
Specification
The disclosure is objected to because of the following informalities: Page 5, ¶0023 discloses “the biasing member 43” in the last line, which should be “the biasing member 42”.  
Appropriate correction is required.
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The biasing members are disclosed in Paragraph 0027 and Paragraph 0030 to be leaf springs (42).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PRATT (U.S. Patent 3,874,829).
Regarding claim 1, PRATT discloses:  a rotor assembly (see Figure 1) for a rotary internal combustion engine (for a rotary internal combustion engine is intended use, the rotor assembly is capable of being used in a rotary internal combustion engine), the rotor assembly comprising: 
a rotor (15) having a radial groove (the radial groove is shown in Figures 1 and 2) defined radially in a peripheral surface of the rotor (see Figures 1 and 2, where in the radial groove is (26, 31)), the groove having a depth and an intermediate shoulder at an intermediate depth (see Figure 2, which shows the groove has a depth and an intermediate shoulder that is at an intermediate depth, there are multiple shoulders in PRATT, where from the narrower groove that has the apex seal (26) there is a shoulder adjacent to the seal in Figure 2 (where the groove contains the piston (46)), there are 
an apex seal (26) received in the groove and protruding from the peripheral face of the rotor (see Figures 1 and 2), the apex seal configured to move radially between a first position and a second position outward of the first position (see Figures 1 and 2, Column 5, line 30-Column 6, line 23), a biasing member (48) biasing the apex seal toward the second position (see Figures 2 and 3, Column 5, lines 30- Column 6, line 23), and a platform disposed in the groove between the apex seal and the biasing member (see Figures 2 and 3, which shows a platform that is formed by the mechanism of (31) that engages the intermediate shoulder that is radially inward), the platform having a width greater than the first width (see Figure 2). 
Regarding claim 9, PRATT discloses:  the platform has opposite lateral edges extending along a length of the platform and spaced apart by a width of the platform, the width of the platform at at least one portion thereof is greater than a width of the apex seal (see Figure 2). 
Regarding claim 11, PRATT discloses:  the apex seal arrangement has a unitary apex seal extending along a majority of a distance between the end faces of the body (see Figures 1 and 2). 
Allowable Subject Matter
Claims 12-20 are allowed.
s 2-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the rotor assembly as claimed in claim 1 with the claim limitations of claim 2 specifically including the platform has a first and a second surface defined on opposed sides thereof, the first surface interfacing with the biasing member and the second surface interfacing with an underside surface of the apex seal is not shown or rendered obvious over the prior art of record.  
The following is an examiner’s statement of reasons for allowance: the rotary internal combustion engine as claimed including specifically at the apex portion the rotor having a groove extending radially inwardly into the rotor, the groove defining a shoulder at a radial distance from a radial end of the groove; an apex seal received in the groove and protruding radially from the peripheral face of the rotor, the apex seal configured to move along the groove between a first radial position set by the shoulder and a second radial position radially outward relative to the first radial position; a biasing member received in the groove, the biasing member biasing the apex seal radially outwardly toward the second radial position; and a platform received in the groove between the apex seal and the biasing member, the platform engaging the shoulder of the groove when the apex seal reaches the first radial position is not shown or rendered obvious over the prior art of record.
the method of operating an apex seal engaged in a radial groove at an apex portion of a rotor of a rotary internal combustion engine as claimed including specifically allowing a radial travel of the apex seal along the groove over a distance defined between a first radial position and a second radial position, biasing the apex seal radially outward toward the second radial position via a biasing member, and interfacing a platform with a shoulder defined in the groove at a radial distance from an end of the groove when the apex seal reaches the first radial position, the platform located between the apex seal and the biasing member is not shown or rendered obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Communication
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  GOLOFF (U.S. Patent 3,963,388) discloses a unitary apex seal that has a platform integrated with the apex seal that allows as a stop in one direction.  It is noted that GOLOFF has a unitary apex seal with an integral platform, however, separating the apex seal from the platform in GOLOFF will destroy the primary reference (i.e. the invention is to have a single unitary part that is installed to prevent mis-installation due to forgetting components).  In addition, GOLOFF does not have the groove defined in the rotor, the groove that is defined in GOLOFF is discloses to be connecting “bolts”. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746